Citation Nr: 1601438	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for pituitary adenoma, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a disability of the eye, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.

In January 2011 and again in December 2013 the Board remanded the case for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case for further development in December 2013 in order to assess whether the Veteran has diabetes mellitus.  A subsequent VA examination in February 2014 diagnosed the Veteran with impaired fasting glucose but concluded that he did not have diabetes mellitus.  A separate but contemporaneous VA eye examination diagnosed the Veteran with optic atrophy OU and cataracts.  The eye examiner associated the Veteran's optic atrophy with his pituitary adenoma, but opined that the Veteran's bilateral cataracts are at least as likely as not the result of diabetes mellitus.  Thus, there is a difference of opinion and uncertainty as to whether the Veteran in fact has diabetes mellitus.

Furthermore, since the Board's most recent remand, the Veteran has submitted a release for records at the VA outpatient clinic in Hackensack, New Jersey.  Although the file already contains records from that facility, it appears there may be outstanding records unassociated with the claims file.  Thus, a request should be initiated to obtain all of the Veteran's records that show treatment at the Hackensack clinic. 

Thus, the claim must be remanded so that any outstanding treatment records can be obtained.  Furthermore, an examination must be scheduled in order to incorporate whatever data any outstanding records may import, and to reconcile the opinions of the February 2014 VA examiners regarding the question of whether the Veteran in fact has diabetes mellitus. 

The issues of service connection for pituitary adenoma, hypertension and an eye disability are inextricably intertwined to the outcome of the Veteran's claim for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, these issues are likewise remanded pending the outcome of the Veteran's examination. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his eye condition, hypertension, diabetes mellitus or pituitary adenoma symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate any and all VA treatment records from the Hackensack, New Jersey outpatient clinic that pertain to the Veteran.  If no relevant records exist, then the claims file should be annotated to reflect as much.

3.  After completing the above, schedule the Veteran for a VA examination by an appropriate VA medical professional to assess whether the Veteran currently has diabetes mellitus.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted. 

a) The examiner should indicate whether diabetes mellitus is currently diagnosed.  

b) If diabetes mellitus is currently diagnosed, the examiner should opine as to: 

a. Whether it is at least as likely as not that the Veteran's eye disability, hypertension, or residuals of pituitary adenoma have been caused by the diabetes mellitus. 

b.  Whether it is at least as likely as not that the Veteran's eye disability, hypertension, and residuals of pituitary adenoma have been aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by diabetes mellitus. 

c) In either case the examiner should address the conclusion of the February 2014 VA eye examiner that the Veteran's diagnosed cataracts are secondary to diabetes mellitus. 

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




